DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 1/31/2018. It is noted, however, that applicant has not filed a certified copy of the 201810096039.6 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1, 6, 7, 9, 10 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term(s) “logical region”, “physical region” and/or “a region” in claims 1-4, 6-13 and 15 is/are a relative term which renders the claim indefinite. The term “logical region”, “physical region” and/or “a region” are not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Mete and bounds of the terms “logical region”, “physical region” and “a region” are not clearly defined.

Claim 1 recite: obtaining… a logical region in which the virtual machine is located.  The examiner is unclear how a logical region is obtained or what is being obtained by obtaining of a logical region?

Claim 1 (similarly claims 7 and 10) recites the limitation "the quantity of virtual machines".  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 (similarly claims 7 and 10) recites the limitation "each virtual machine".  There is insufficient antecedent basis for this limitation in the claim.  The claim only recite one virtual machine (i.e. a virtual machine) and quantity of virtual machines (i.e. numerical value).  The examiner is unclear what virtual machines, each virtual machine is referring to.  

Claim 6 (similarly claims 9 and 15) recite: “the affinity indicates that virtual machines are deployed”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (Pub 20170300352) (hereafter Lou) in view of Li et al. (Pub 20180239633) (hereafter Li).

As per claim 1, Lou teaches:
A method for deploying a virtualized network element device, comprising: 
obtaining a deployment template for a virtual machine of a virtualized network element device and a logical region in which the virtual machine is located, wherein the deployment template for the virtual machine indicates the quantity of virtual machines and a service resource specification of each virtual machine, wherein the logical region in which the virtual machine is located is determined based on the deployment template for the virtual machine of the virtualized network element device, an available resource for deploying the virtual machine, and a deployment requirement, wherein the deployment requirement indicates a logical region for performing at least one of an affinity or anti-affinity setting, and at least one of an affinity group or anti-affinity group setting, and wherein the logical region for performing at least one of the affinity or anti-affinity setting is one of a data center, a region, an availability zone, or a host aggregate; ([Paragraph 13], A first aspect of the present disclosure provides a method for deploying a virtual machine instance, including obtaining communication relationships between VAS instances and SSW instances from a service template, where the VAS instances and the SSW instances provide services in a service chain, and the service chain and the communication relationships between the VAS instances and the SSW instances are defined in the service template, and deploying, according to the communication relationships, an SSW instance and a VAS instance that need to communicate with each other in the SSW instances and the VAS instances on a same physical machine.  [Paragraph 7], The SDN GI service chain in the NFV architecture includes the following logical function components. A traffic classifier (TC) configured to implement functions of service flow classification and identification and tagging (service chain ID), a value-
obtaining, through mapping based on the logical region in which the virtual machine is located, a physical region in which the virtual machine is located; and  ([Paragraph 56], In some embodiments of the present disclosure, a VAS instance and an SSW instance that need to communicate with each other may be deployed on a same physical machine by means of an affinity group. [Paragraph 59], In this embodiment of the present disclosure, an affinity group across VNFs in an network service (NS) may be predefined by the operation support system (OSS) in an NSD description and/or a VNFD description. An affinity group refers to a combination of an SSW instance and a VAS instance that need to communicate with each other. Each affinity group includes one SSW instance and at least one VAS instance that needs to communicate with the SSW instance (or at least one VAS instance that has a fixed communication relationship with the SSW instance). One VAS instance is always connected to and communicates with an SSW instance that has a fixed communication relationship with the VAS instance.  [Paragraph 13], A first aspect of the present disclosure provides a method for deploying a virtual machine instance, including obtaining communication relationships between VAS instances and SSW instances from a service template, where the VAS instances and the SSW instances provide services in a service chain, and the service chain and the communication relationships between the VAS instances and the SSW instances are defined in the service template, 
sending deployment request information to a layer I infrastructure manager, wherein the deployment request information comprises the service resource specification of each virtual machine and the physical region in which the virtual machine is located. ([Paragraph 18], an apparatus for deploying a virtual machine instance, including an obtaining module configured to obtain communication relationships between VAS instances and SSW instances from a service template, where the VAS instances and the SSW instances provide services in a service chain, and the service chain and the communication relationships between the VAS instances and the SSW instances are defined in the service template, and a deployment module configured to deploy, according to the communication relationships, an SSW instance and a VAS instance that need to communicate with each other in the SSW instances and the VAS instances on a same physical machine. [Paragraph 13], A first aspect of the present disclosure provides a method for deploying a virtual machine instance, including obtaining communication relationships between VAS instances and SSW instances from a service template, where the VAS instances and the SSW instances provide services in a service chain, and the service chain and the communication relationships between the VAS instances and the SSW instances are defined in the service template, and deploying, according to the communication relationships, an SSW instance and a VAS instance that need to communicate with each other in the SSW instances and the VAS instances on a same physical machine.  [Paragraph 20], With 
However, Lou does not explicitly disclose deployment requirement and the deployment requirement setting indicating affinity or anti-affinity setting.
Li teaches deployment requirement and the deployment requirement setting indicating affinity or anti-affinity setting. ([Paragraph 15], host machine may be selected for deployment of a virtual machine. The virtual machine may have hardware criteria, such as a quantity of needed central processing units (CPUs) or a size of a needed memory. Deploying the virtual machine to a host machine without considering resource criteria of the virtual machine, the hardware resource situation of available host machines, and/or the hardware resource criteria of other virtual machines deployed 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Lou wherein deployment template (i.e. service template) is obtained, which indicates quantity of virtual machines and service resource specification via service chain of virtual machine instances, affinity group/setting information is/are provided and deployment of virtual machine instances are based on affinity information/setting and service specification, into teachings of Li wherein affinity/anti-affinity setting is provided for deployment of virtual machine instance(s) based on the deployment requirement(s) which includes affinity/anti-affinity information, because this would enhance the teachings of Lou wherein by having a affinity/anti-affinity deployment requirement, it allows intelligent sorting is performed according to an anti-affinity priority, and virtual machines of a same user are placed on different host machines to perform distributed disaster recovery, to 

As per claim 2, rejection of claim 1 is incorporated:
Li teaches wherein the deployment template for the virtual machine of the virtualized network element device and the logical region in which the virtual machine is located are obtained from a network functions virtualization orchestrator, and wherein the logical region in which the virtual machine is located is determined based on a resource ratio allocation principle used during a virtual machine deployment, wherein the resource ratio allocation principle indicates at least one of a resource utilization requirement or a resource equalization requirement for the available resource for deploying the virtual machine. ([Paragraph 15], host machine may be selected for deployment of a virtual machine. The virtual machine may have hardware criteria, such as a quantity of needed central processing units (CPUs) or a size of a needed memory. Deploying the virtual machine to a host machine without considering resource criteria of the virtual machine, the hardware resource situation of available host machines, and/or the hardware resource criteria of other virtual machines deployed on the available host machines may result in failures and inefficiencies related to virtual machine creation and management.  
Lou also teaches ([Paragraph 13], A first aspect of the present disclosure provides a method for deploying a virtual machine instance, including obtaining communication relationships between VAS instances and SSW instances from a service template, where the VAS instances and the SSW instances provide services in a service chain, and the service chain and the communication relationships between the VAS instances and the SSW instances are defined in the service template, and deploying, according to the communication relationships, an SSW instance and a VAS instance that need to communicate with each other in the SSW instances and the VAS instances on a same physical machine.)

As per claim 3, rejection of claim 1 is incorporated:
wherein the obtaining the deployment template for the virtual machine of the virtualized network element device and the logical region in which the virtual machine is located comprises: 
receiving, from a network functions virtualization orchestrator, the deployment template for the virtual machine of the virtualized network element device, the available resource for deploying the virtual machine, and the deployment requirement; and 
automatically deploying the logical region in which the virtual machine is located, based on the deployment template for the virtual machine of the virtualized network element device, the available resource for deploying the virtual machine, and the deployment requirement. ([Paragraph 13], A first aspect of the present disclosure provides a method for deploying a virtual machine instance, including obtaining communication relationships between VAS instances and SSW instances from a service template, where the VAS instances and the SSW instances provide services in a service chain, and the service chain and the communication relationships between the VAS instances and the SSW instances are defined in the service template, and deploying, according to the communication relationships, an SSW instance and a VAS instance that need to communicate with each other in the SSW instances and the VAS instances on a same physical machine.  [Paragraph 7], The SDN GI service chain in the NFV architecture includes the following logical function components. A traffic classifier (TC) configured to implement functions of service flow classification and identification and tagging (service chain ID), a value-added server (VAS) configured to provide a service in a service chain, such as web optimization, 
Li also teaches ([Paragraph 15], host machine may be selected for deployment of a virtual machine. The virtual machine may have hardware criteria, such as a quantity of needed central processing units (CPUs) or a size of a needed memory. Deploying the virtual machine to a host machine without considering resource criteria of the virtual 

As per claim 4, rejection of claim 3 is incorporated:
Li teaches further receiving, from the network functions virtualization orchestrator, a resource ratio allocation principle used during a virtual machine deployment, wherein the resource ratio allocation principle indicates at least one of a resource utilization requirement or a resource equalization requirement for the available resource for deploying the virtual machine; and 
when the logical region in which the virtual machine is located is automatically deployed, further deploying, based on the resource ratio allocation principle, the logical region in which the virtual machine is located. ([Paragraph 15], host machine may be selected for deployment of a virtual machine. The virtual machine may have hardware criteria, such as a quantity of needed central processing units (CPUs) or a size of a needed memory. Deploying the virtual machine to a host machine without considering resource criteria of the virtual machine, the hardware resource situation of available host machines, and/or the hardware resource criteria of other virtual machines deployed on the available host machines may result in failures and inefficiencies related to virtual machine creation and management.  [Paragraph 22], Therefore, the method for creating a virtual machine provided in the embodiments of this application not only considers the hardware resource requirements of the to-be-created virtual machine, but also considers requirements of the to-be-created virtual 

As per claim 5, rejection of claim 3 is incorporated:
Lou teaches wherein the receiving is performed in a manner of an interface message or in a manner of a virtualized network function description file. ([Paragraph 9], The SDN GI service chain in the NFV architecture may further include the following logical function component. A management and orchestration (MANO) node configured to deploy VNFs such as the foregoing TC, controller, SSW, and VAS on multiple physical machines or on a cloud according to definitions of a network service description (NSD) and a virtual network function description (VNFD).  [Paragraph 59], In this embodiment of the present disclosure, an affinity group across VNFs in an network service (NS) may be predefined by the operation support system (OSS) in an NSD description and/or a VNFD description.  [Paragraph 60], Before 

As per clam 6, rejection of claim 1 is incorporated:
Lou teaches wherein the affinity indicates that virtual machines are deployed in a same logical region, and wherein the anti-affinity indicates that virtual machines are deployed in different logical regions. ([Paragraph 14], With reference to the first aspect, in a first possible implementation manner, that the communication relationships between the VAS instances and the SSW instances are defined in the service template includes at least one affinity group is predefined in the service template, each affinity group includes one SSW instance and one VAS instance that needs to communicate with the SSW instance, and communication relationships between the SSW instances and the VAS instances are determined by the at least one affinity group, and obtaining communication relationships between VAS instances and SSW instances from a service template includes obtaining the at least one affinity group from the service template. [Paragraph 58], An MANO obtains at least one predefined affinity group from the service template. At least one affinity group is predefined in the service template, each affinity group includes one SSW instance and one VAS instance that needs to communicate with the SSW instance, and the communication 
Li also teaches ([Paragraph 77], The anti -affinity priority: affinityPrio, a smaller value indicates a higher priority. The candidate host machine list may be traversed to calculate an anti -affinity priority for each host machine. The quantity of existing virtual machines on the host machine by a virtual machine user is determined, and if the quantity is less than an affinity threshold, the affinityPrio is assigned the value 0; otherwise, the affinityPrio is assigned the value of the quantity of the existing virtual machines. For example: the affinity threshold is 3, and certainly, the affinity threshold may be configured. [Paragraph 78], In a large-scale distribution system, it is nearly impossible to completely avoid errors. If virtual machines of a user are concentrated on one or several host machines, when these host machines fail, all the virtual machines are affected, which severely affects the availability of the entire user application. The effect of the anti -affinity priority is making virtual machines of a same user be widely distributed on different host machines, to perform distributed disaster recovery. Even though a single host machine fails, the impact on the availability of the entire application is relatively limited, so that the stability and the availability of the user application are improved.)

As per claims 7-9, these are method claims corresponding to the method claims 1, 3, 4 and 6.  Therefore, rejected based on similar rationale.  Lou paragraph 77 disclose automatic deployment of logical region.  Li paragraph 17, 25 teaches resource availability for deploying virtual machine(s). 

As per claims 10-15, these are apparatus claims corresponding to the method claims 1-6.  Therefore, rejected based on similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DONG U KIM/Primary Examiner, Art Unit 2196